Citation Nr: 9907030	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  97-27 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to August 
1971, and died on March [redacted], 1997.

This appeal arises from a decision by the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied service connection for the cause of the 
veteran's death.  In July 1998 the case was remanded for 
evidentiary development and consideration in accordance with 
Barela v. West, 11 Vet App 280 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained.

2.  The veteran died in March 1997, and the certified cause 
of death was acute intoxication with ethanol and heroin.

3.  During his lifetime, service connection was in effect for 
PTSD to include secondary alcoholism, evaluated as 100 
percent disabling.

4.  The veteran's service-connected PTSD to include secondary 
alcoholism caused or contributed materially to the veteran's 
death.






CONCLUSIONS OF LAW

1.  The veteran's service-connected disabilities caused or 
contributed substantially or materially to the cause of his 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).

2.  The veteran's death by acute intoxication with ethanol 
and heroin was proximately due to or the direct result of his 
service-connected disability.  38 C.F.R. § 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran died at his home on March [redacted], 1997.  The 
certificate of death listed the cause of death as acute 
alcohol intoxication with ethanol and heroin.  The death was 
ruled an accident.  At the time of his death, the veteran was 
service-connected and in receipt of a 100 percent rating for 
PTSD to include secondary alcoholism.  

In a letter dated in August 1995, a VA psychologist and a VA 
psychiatrist stated that the veteran had alcohol dependency 
that was secondary to his PTSD.  They also opined that the 
veteran was unable to obtain or maintain any gainful 
employment.  

A June 1996 VA discharge summary states that the veteran was 
hospitalized with complaints of nightmares, increased 
anxiety, some suicidal ideations and feelings of possibly 
losing control.  He was detoxified without incident.  He 
remained confined for almost 4 weeks.  The mental status 
examination on admission found no suicidal or homicidal 
ideations.  At the time of his discharge there was no 
evidence of a thought disorder or anything grossly unusual.  

In July 1996 states that the veteran was admitted to a VA 
medical center because he was upset and angry about his drug 
abuse problem.  He attended psychotherapy and gained insight 
into his substance abuse.  Upon discharge he denied suicidal 
or homicidal ideations.  

VA treatment notes dated from October 1993 to October 1996 
indicate that the veteran had had suicidal ideations but no 
immediate intent. 

The police report concerning the veteran's death states that 
the veteran had been pronounced dead at 4.27 a.m., March [redacted], 
1997.  When he was found he was still warm to the touch and 
there were no signs of livor or rigor mortis yet.  Paramedics 
had found him sitting in a chair, unresponsive and not 
breathing.  The veteran's wife requested that no autopsy be 
performed.  The manner of death is listed as an accident.  
The type of death was stated as alcohol, drugs v. natural.  
It was deemed to have occurred by ingestion of alcohol and 
injection of drugs.  
The medical examiner's report noted a history of alcoholism 
with pancreatitis.  Sclerosed veins or the right forearm were 
also noted.  The toxicology report notes a blood alcohol 
level of .121 or (121 mg/dl).  Morphine, Diazepam and 
Nordiazepam were found in the veteran's blood.  
Benzodiazepines and opiate opiates were found in his urine.  
Vitreous testing revealed .146 mg/dl ethanol.  

Analysis 

The appellant's claim is well grounded, that is, it is not 
inherently implausible.  The facts relevant to the issue on 
appeal have been properly developed and the statutory duty of 
the VA to assist the appellant in the development of the claim 
has been satisfied.  38 U.S.C.A. § 5107(a) (West 1991).

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  A 
contributory cause of death is inherently one not related to 
the primary cause.  In determining whether a service-
connected disability contributed to the veteran's death, it 
must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  For a service-
connected disease to constitute a contributory cause, it is 
not sufficient to show that it casually shared in death, but 
rather that there was a causal connection.  Generally, minor 
service-connected disabilities, particularly those of a 
static nature or not materially affecting a vital organ, 
would not be held to have contributed to death primarily due 
to unrelated disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

The veteran's death due to acute intoxication with ethanol 
and heroin was ruled an accident.  There are laboratory 
studies to suggest that the veteran had ingested a 
significant amount of alcohol and drugs prior to his demise 
and the death certificate confirms that alcohol abuse was a 
factor in the cause of the veteran's death..  He was service-
connected for PTSD with secondary alcoholism.  This was rated 
100 percent disabling.  

In Barela v. West, 11 Vet. App. 280 (1998), the Court stated 
that 38 U.S.C.A. § 1110 provides that for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty, in the 
active military, naval, or air service, during a period of 
war, the United States will pay to any veteran thus disabled 
... compensation as provided in this subchapter, but no 
compensation shall be paid if the disability is a result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs.  The Court found that the language was clear and 
unambiguous, that service connection could be awarded, but 
that no compensation could be paid for such a disability.  

The Board notes that the medical examiner's report found 
alcohol in the veteran's blood.  The police report listed the 
cause of death as ingestion of alcohol and injection of 
drugs.  The medical examiner/coroner who signed the death 
certificate listed the cause of death as acute intoxication 
with alcohol and heroin.  No medical evidence or opinions 
have been introduced into the record to dispute these 
findings.  

The Board is aware of the RO's position that the blood 
alcohol level was too low to induce death and that the death 
was therefore not caused by PTSD or secondary alcoholism.  
However, even though the RO used a recognized reference for 
its determination, the Merck Manual alone is not sufficient 
to avoid the strictures of Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that the Board could not refute 
expert medical conclusions in the record with its own 
unsubstantiated medical conclusions.  In the instant case, 
the police investigator and the medical examiner who signed 
the death certificate both found the cause of death to be, at 
least in part, the veteran's service-connected secondary 
alcoholism.  Absent supporting independent medical evidence, 
neither the RO nor the Board may make a determination that 
the veteran's death was caused by drug abuse alone, or any 
other cause that would be independent of his service-
connected secondary alcoholism.  In conclusion, a service-
connected disability caused or substantially contributed to 
the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
allowed.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

